Case 4:20-cv-01525 Document 18-2 Filed on 12/14/20 in TXSD Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

COREY LAMONT BLAYLOCK

§
TDCJ No. 00680983 §
Petitioner, §
§
§

Vv. § CIVIL NO. 4:20-cv-1525
§
§
BOBBY LUMPKIN, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
Respondent. §

EXHIBIT(S)

(1) EXHIBIT GG-1
(2) EXHIBIT GG~2
(3) EXHIBIT GG-3

(4) EXHIBIT GG-4

 

 

 
Case Hy20 74045 255faycurflent 18-2 Filed on 12/14/20 in TXSD Page 2 of 6

        

IS TMP Ha T.G.0. 7. —- INSTITUTIONAL DIVISTON INMATE VISITORS LISt
DATEs B4/29/19 TIME s 13243256 ,

NAME: BLAYLOCK, COREY LAMONT TOCH gaoBAVES STAT/CUSTs Ss Ge UNIT: Ee

HENG GSSTGNMENT s Ob cb S-GeerITwe LAST YIStTOR LIST CHANGE: 48 m3 18

INMATE TYFEs ID oo

SPENCER, ALICE hain S615 KUSHLA AYE, DALLAS, TX

GARDNER, THURMAN ' S/FA Sls KUSHLA AVE, DALLAS, Tx

ROBINSON, TAMERA C ICMO 687 DAKOTA LANE, SEAGOVILLE, TX

WILL TAMS, MILDRED MG/MO S615 KUSHLA AVE, DALLAS, TX

BLAYLOCK, DEBONTIE & DAU 1245 OERLIN DR, DALLAS, TX

ROBINSON, TATYANNA L. . DAU 1326 MILLWOOD LN, GARLAND, TX

MACK, TANETT FRND G63 JONES RD, LONGVIEW, TX

ALLEN, EVELYN & . PRAD Leas OBERLIN DR, DALLAS, TX

FUERY, ARTHUR SN/TL 9475 FOREST SPRING, DALLAS, TX

NEAL, SUZANNE FRAD 216 ROLLING HILLS PL, LANCASTER, TX

; 1 CONTACT VISIT PER WEEK

CONTACT VISITS THIS MO: @ LAST VISIT DATE: wy 21 18 CONTACT VISIT ELIG. -¥.-
REGULAR VISITS THIS MO: @ LAST VISIT DATE: @7 SE 17 OFFNDR VISIT ELIG. Y¥
SRECTAL VISITS THIS MMOs “LAST VISIT DATE: 1E 46 WS ;

ENTER NEXT TDCNO, CODE, OR REQUESTa . 2 , OR SIDNO

BPLSHELP, PPS TS INQUIRY SCREEN, PRFS=DISAPPROVED LIST PE LSFAMILY PAGE
ECPSE RAO PV-GhE25. Document 18-2 Filed on 12/14/20 in TXSD Page 3 of 6

CSIMF Sa T.0.C.J. - INSTITUTIONAL DIVISION INMATE VISITORS LIST
DATE: @A/B1/19 TIME: LfeSts

DFFEMDER HAS DISAPPROVED VISITORS
NAME: BLAYLOCK, COREY LAMONT — TOCH WMGSEAIBS STAT/CCUBT: Li G4 UNIT: €e
HSNG ASSIGNMENT: ROW @eE=E G4 CELL: che? LAST VISITOR LIST CHANGE: @8 @3 14
INMATE TYPE: If
ROBINSON, TAMERA C " ICMO 8By DAKOTA LANE, SEAGOVILLE, TX
WILL TOMS, MILDRED . MEG/MO S815 KMUSHLA AVE, DALLAS, TX
ROBINSON, TATYANNG 1. DAU iSfG MILLWOOD LAN, GGRLAND, TX

> MACK, JANETT FRPND 6635 JONES RD, LONGVIEW, TX
ALLEN, EVELYN S ' FRND laa OBERLIN DR, DALLAS, TX

® FUERY, ARTHUR “SN/IL. 9475 FOREST SPRING, DALLAS, TX

~» NEAL, SUZANNE FRND 216 ROLLING HILLS FL, LANCASTER, TX

Se

i REGULAR VISIT PER WEEK
CONTACT VISITS THIS MO: @ LAST VISIT DATE: @? #1 18 CONTACT VISIT ELIG.° MN
REGULAR VISITS THIS MO: @ LAST VISIT DATE: w@? 22 17 OFFNDR VISIT ELIG. Y
SPECIAL VISITS THIS MOs @ LAST VISIT DATEs 12 a6 a3
ENTER NEXT TDCNO, CODE, OR REQUEST: . 7 OR SIDNO

PFIeHELP, PRFEeOTS INQUIRY SCREEN, FFS=DISAPPROVED LIST PRP UZSeFARMTILY PAGE
 

 

 

 

PlOT Caonigag

adeq YOR 1-0

 

 

 

3(a} BQ /USIS/JULIg) saUsISAg 10 apie MA

 

QSYT S107ISTA 0) ppy JOU 0G) pelUag QSY] S10jIstA 0) ppy) pasorddy GQ) Aju as ayIO

QSY] S10}ISTA 0} PpY 10U Og) patwag QSV] SA0}ISTA 0} ppy) posorddy G AlUG asQ aI

 

ON 1 S®A [ISI] SIOUSIA Woy Uosied eAOURYe ON TF] S8Q Ly {JopUdlJo-xo Ue [eNPLATPTT sitp sy
orstaradng [] pasieypsiq F] eoreg F sadojdwrg fod sewo,j Fy sadojdurg fod. L WeuMND Fy :yenprarpur ory sy
ZUosiod s1q) SULUISIA UL JSOIOJUI INO ST FEU

ssolppV

 

 

# 9u0gd
‘drysuoyelay a3yv

 

  

“oweN ‘01 |

ON OF S894 [73SF] SIONUSIA Woy nosIed sAOWISYe@ ON CG S8A LF {iopuajso-xo ue [enplArpur siy} Ss]
uorstaradng [] pesieyosiq| [J eforeg ( sakojdurg, POCL sounoy Fy] eadojdug oq weunD [] ‘Jenptarpuy ay} s]
Guosiad SIy) SUNISIA UI IS9L9JUI INOA SI JEU AA

SSOIPPV
OuleNT “¢

 

 

 

# 9U0Ud
:drqsuone[sy asy

 

 

QSVT S10}ISIA 0} ppy JOU OG) paTusd LF] (si s10qstA 07 ppy) poaoiddy CF] AMMO asy DYJO

QSYT S1OISIA 0} PPY 30U OG) paued [J —- GSI. S1091514 0) ppy) poaorddy TF] AMO asq ao

 

TXSD Page 4 of 6

ON OF S94 [7181] SloystA Woy uosied eaowseye ON TF] 824 [] {Jopuajjo-xo Ue [eNpIAIpUT Sty} S|
.Suorstazadng CD pasieypsig Gq afore Ly eekojdwg coq s19uu04 GQ seXojdwg poc.L juenng [ :Tenpratpur oy sy

 

{UosiIad sit} BUIISIA UT 1So1S}UI INOA ST Jey AA,

ssalppV
SOUIRN °6

 

# 9u0dd
idrysuonepoy aay

 

ON O] 88A E738! SIOUSIA Woy UOSsIed sAcMIOye ONO] S9A [] Qfopuayyo-xe ue [enprAIpur sim sy
uorstaladng Fy pasieypsiq] (] eoreg C] eakofdiug pod seunoy F] eaXordwg poqy wag Pq :enprarpur erp sy
{uosiod sip SUNISTA Ur ysazx9IUT INOK ST IBOA,

ssolppy
OWEN “P

 

 

# OU0Ud
:drysuone [sy sy

 

 

 

QSVT SIOISTA 0} Ppy 0U OG) pITted [] SIT S1O}ISIA 07 ppy) peaoiddy FT AluO es e2mJO

ON O SA [71S] SIOUSIA Woy uosisd sAOWIAYe ON TF S84 L] (topuayjo-xo ue [enprarpur sty} sy
oIstAladng [ pasieypsiq F] ejoreg Fy sedopdug (od s9uu04 Fy eaXopdurg fOC_L ueNND Fy :[enprarpur ayy sy
{uosiad sty] SUIISIA UL JsosazUI ANOA ST LUM

ssolppy
SOUIBN “8

 

 

# ou0ud
GIysSuOTL]O yy asy

 

QSTT S10}1STA, 07 ppy 30U OG) pared CF] — (JST. 81071814 0} ppy) paaorddy ATU asp e130
ON OF S94 [73S] SIOUSIA Woy uosisd sAoTIaYe@ ON GC S28 F Llepuazjo-xo ue [enprarpur sry} sy
uorstasadng (] pasieypsiqy F aoreg ( sakojduq oq Jowuoy CK eakojdwug oq. weung Fy ‘[enpiarpur ory sy
Guosiad siqy SuNISTA UT ysaJOyUT AMOA ST JetAA

SSOIPPV
owen ‘¢

 

 

# odd
drysuoryeay sy

 

 

 

QSI'J SAOJISTA 03 PPY 10U OG) peTMIqd [ GSI] S10yIs1A 03 ppy) paaoiddy —] AjUO asp A140
ON OF S®°A [380] SIOUSIA Woy uosied sAcuIsye ON CF] S29A LE (Jepuajjo-xo Ue [eNpIAIpUT SIU} ST
orstaladng [] passeypsiq| Cy eforeg CQ seXodwuig rod jeuoy Fy seAopdurg rod yueun| LF] :yenprarpur aqp sy
{uossed sty) SUNISIA Ul Jsora}UT INOA ST EU,
SSOIPPV

TOUBN "L

 

 

# SMO
‘drysuone ey osy

 

QSYT SIOJISIA 0} PPY JOU OG) patuaq F] GST] Sr0yIsIA 01 PPY) Peaorddy TATU es BIO

ON £) SOA [3ST] SIOUSIA Woy Uosisd saowIDye ON CE] S9A OL] (fopuajjo-xe ue [enprarpur sty} sy
norstarodng Q pe8reypsiql F sfozeg Fy] eodojdurg coc_y Jou, pq seXopdurg ody qwerng FQ :[enprarput oyp sy
{uosiod SI} SUIPISIA_UI ySOIOJUT INOA SI FETA

ssoippV

 

, c

# oUO
‘drysuoneay sy

 

 

 

SOUIBN “9

QSV] S10UISIA 01 ppY }0U 0q) paluag QSY] S101ISIA 0} ppy) posorddy cy ATWO asp 22950
ON OF S94 [1 3S!] SIOVSIA Wo UosIed sAOWIDY e@ ON /S1  82A C] [topuayjo-xo we [enprarpur sity sy
uorstalodng [] pesieypsiq C] sored F seho(dwurq oq Jounoy ( sokoldwg rod. weLND Fy ‘[enplarpur 1p sy

rH os roo) YS FETT BS juossad sry} Suis ul ysasaqUut INOA st Vy AA
g “ L - 7
#OUCNd =A IUVSL XT SEYEQ FAN ByYysrTy SURE ssuppv
ayy W ‘diysuonepeyy 7 ap e8V .

TOURER) §Q SMV UN 7

QSI'T S10}1S1A 0} ppy you Oq) potuag Fy QS] s1oyIStA 03 ppy) pasoaddy F] Ala asp aouF0
ON O1 S94 [13SVT SICHSIA WO Uosied aAcIIOY @ ON y= so% [] (Jepuajjo-xe ue [eNprArpur sip sy
uolstarodng ( pesieypsiql (] sforeg [] eeAoydury poqy jauo0,y Fy seAojdurg pod weLnD Py ‘Jenprarput oy sy

 

 

 

   

 

NN OLS TIO SUD US {uosied sty) BULISIA UI 3S9J9}UI INOA SI IVY A,
quod SHEL SRL AQ UAayO SOOT soppy
ro

 

aS suswoneey tz Vv ypayreyg rr JEUS SSO Ge] Ue. 1

 

Case 4:20-cv-01525 Document 18-2 Filed on 12/14/20

?LSIT SUOLISIA AIN NO SAAN DNIMOTION FAL AOV Td ASVATd

 

a[Surgs PaMopr oO pojeredas o pesi0arq oO MVT-UOUMNOD - poLeyy Oo _Je8e7] - potueyy 0 :(ou0 yoors) we J
292 / 8) / TO TAIVE 22 -LINO EXLQQ% raaAWAN [OGL HOO) SPO] HED aN
LSJ SHOLISIA NO INSNAOV Id AOA LSanOaR
Zjo 7 o8eg i prod 23 AOL PAH. 2
FA v > \ YK \

q yUSUTyIVHYV
uid uonwyst, 4apua[O [IAL ws) sayyorap prod pos ayo

peak JOYYO
ae QA
brn, Anes aad ae AEE Bund penfey pee SM SV

AT 9
S-'DD LTYATH Xa
 

 

 

 

Case 4:20-cv-01525 Document 18-2 Filed on 12/14/20 in TXSD Page 5 of 6

TDCJ Offender Visitation Plan
Attachment D
Page 1 of 2

HOW OFFENDERS REQUEST CHANGES
TO THE VISITORS LIST

In order to consider changes in an offender’s Visitors List, it is necessary that the unit administration
- receive certain types of information about the person with whom the offender wishes to visit.

To have changes in the offender’s Visitors List approved as quickly as possible, listed below are
points to keep in mind when writing the unit administration. ,

ONLY 10 NAMES can appear on the offender’s Visitors List. If the offender wishes to replace one
person with another, the offender must be sure to indicate the person to be removed from the Visitors
List. Use the space provided on the reverse side of this page.

ANY MEMBER OF THE OFFENDER’S IMMEDIATE FAMILY shall be approved without further
- investigation if that person’s name appears in the TDCJ records. “Immediate Family,” for the
purpose of this plan, is a ceremonial, proxy, or common-law spouse, natural or adopted mother and
stepmother; natural or adopted father and stepfather; natural or adopted children, stepchildren,
' grandchildren, and step-grandchildren; natural or adopted siblings and stepsiblings; natural or
adopted grandparents and step-grandparents; aunt, uncle; and persons related by marriage, which are
in-laws: father, mother, daughter, son, brother, sister, grandchildren, and grandparents.

If the offender wishes to visit with an immediate family member not listed when interviewed, it will
be necessary for the TDCI to investigate that person prior to approving a visit.

CHANGES IN MARITAL STATUS since admitted require verificaiion. For example, if an offender
has obtained or received a divorce, it will be necessary for the offender to furnish verifiable
information regarding the divorce in order to change the marital status portions of the Visitors List.

FORMER OR CURRENT TDCJ EMPLOYEES whom offenders are requesting to be placed on the
Visitors List must be indicated by checking the appropriate box. An RO-2, Visitation Approval
Form - Current/Former TDCJ Employee, is required to be submitted by the offender in addition to
the RO-1 for each former or current TDCJ employee requested.
DECLARATION

L Blaylock, Corey LeTDCI # E0983 , hereby certify that all the information given on
this form is true and correct to the best of my knowledge. I am aware that false or incomplete
information could result in DISCIPLINARY ACTION and/or removal of the person from my
Visitors List.

> = O3-1¢—- 2020
Signature Date

 

 

LIST THE NAMES YOU WISH REMOVED FROM YOUR VISITORS LIST (print clearly):

 

 

 

RO-1 Front Page February 2014
E &ddaréearecy-0€9@5 — bbcument 18-2 Filed on 12/14/20 in TXSD Page 6 of 6
TEXAS DEPARTMENT OF CRIMINAL JUSTICE

Administrative Review and Risk Management Division

 

January 14, 2020

Offender Blaylock, Corey
TDC! #680983

Estelle Unit

264 FM 3478.
Huntsville, TX 77320

Offender Blaylock,

I have received your I-60 regarding disciplinary case #20190212944. I have conducted a review of the
documentation of this case, but this was not a grievance investigation. Your I-60 stated that there was no
evidence to support the charging Officer's allegation. The documentation of this case indicates that there was
a handwriting analysis conducted by a staff member certified in the area of handwriting analysis. The location
of the offense is where the offense was discovered, not the place where you were at the time. The report is
included in the case paperwork. I did not detect any procedural errors or due process violations with this
case, so it will not be overturned. This concludes all administrative action in this matter.

Mr. Terry Pickett
Program Supervisor II!
Region 1 Disciplinary

 

on an

 
